PER CURIAM
Drake Watkins ("Watkins") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Watkins's appeal raises two claims of ineffective assistance of counsel. Both points are conclusively refuted by the record under the standard set forth in Strickland v. Washington. 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). First, Watkins cannot show prejudice from his trial attorneys' requests for continuances without his knowledge or consent. Second, trial counsel's failure to object to portions of the closing argument that Watkins and Victim were in a "domestic abuse relationship" was not ineffective assistance because such objection would have been without merit. Accordingly, Watkins fails to allege unrefuted facts entitling him to relief. We find the motion court did not clearly err in denying Watkins's motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).